EXHIBIT 10.1


CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT


THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”), dated
as of September 24, 2009, is entered into by and among TARGA RESOURCES PARTNERS
LP, a Delaware limited partnership (the “Partnership”), TARGA GP INC., a
Delaware corporation (“Targa GP”), TARGA LP INC., a Delaware corporation (“Targa
LP”), TARGA RESOURCES OPERATING LP (“Targa Operating”), a Delaware limited
partnership, and TARGA NORTH TEXAS GP LLC (“Targa North Texas”), a Delaware
limited liability company.  The parties to this agreement are collectively
referred to herein as the “Parties.” Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Purchase Agreement
(as defined below).


RECITALS


WHEREAS, Targa GP, Targa LP and the Partnership have heretofore entered into
that certain Purchase and Sale Agreement dated as of July 27, 2009 (the
“Purchase Agreement”), providing for the sale by Targa GP and Targa LP to the
Partnership of: (i) 100% of the limited liability company interests (the
“Downstream LLC Interests”) in Targa Downstream GP LLC (“Targa Downstream GP”),
a Delaware limited liability company which holds a general partner interest
which constitutes all of the general partner interests of and a 50% ownership
interest in Targa Downstream LP (“Targa Downstream”), a Delaware limited
partnership, (ii) a limited partner interest  (the “Downstream LP Interests”)
which constitutes all of the limited partner interests of and a 50% ownership
interest in Targa Downstream, (iii) 100% of the limited liability company
interests (the “LSNG LLC Interests,” and together with the Downstream LLC
Interests, the “LLC Interests”) in Targa LSNG GP LLC (“Targa LSNG GP”), a
Delaware limited liability company which holds a general partner interest which
constitutes all of the general partner interests of and a 50% ownership interest
in Targa LSNG LP (“Targa LSNG”), a Delaware limited partnership, and (iv) a
limited partner interest (the “LSNG LP Interests,” and together with the
Downstream LP Interests, the “LP Interests”) which constitutes all of the
limited partner interests of and a 50% ownership interest in Targa LSNG;


WHEREAS, pursuant to the terms of the Purchase Agreement, Targa Downstream and
Targa LSNG are to collectively own the Downstream Business at the Closing;


WHEREAS, Targa GP and Targa LP directly and indirectly own all of the
partnership interests in Targa Downstream and Targa LSNG;


WHEREAS, pursuant to the terms of the Purchase Agreement, Targa GP intends to
sell, convey, transfer and assign the LLC Interests to the Partnership or a
designated subsidiary of the Partnership;


WHEREAS, pursuant to the terms of the Purchase Agreement, Targa LP intends to
sell, convey, transfer and assign the LP Interests to the Partnership or a
designated subsidiary of the Partnership;


WHEREAS, pursuant to the terms of the Purchase Agreement, the Partnership
desires to (i) assign its rights under the Purchase Agreement to purchase the
LLC Interests to Targa North Texas and (ii) assign its rights under the Purchase
Agreement to purchase the LP Interests to Targa Operating; and


WHEREAS, at the Closing, (A) Targa North Texas desires to accept the LLC
Interests and become the sole owner of all interests in each of Targa Downstream
GP and Targa LSNG GP and (B) Targa Operating desires to accept the LP Interests
and become the owner of a 50% limited partner interest in each of Targa
Downstream and Targa LSNG.


NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:


ARTICLE 1
ASSIGNMENT AND ASSUMPTION
OF PURCHASE AGREEMENT


Section 1.1 Assignment of Purchase Agreement to Targa North Texas. The
Partnership hereby assigns to Targa North Texas all of its rights under the
Purchase Agreement to purchase the LLC Interests from Targa GP, and Targa North
Texas hereby assumes (without any release or novation of the Partnership) all of
such obligations of the Partnership under the Purchase Agreement.


Section 1.2 Assignment of Purchase Agreement to Targa Operating. The Partnership
hereby assigns to Targa Operating all of its rights under the Purchase Agreement
to purchase the LP Interests from Targa LP, and Targa Operating hereby assumes
(without any release or novation of the Partnership) all of such obligations of
the Partnership under the Purchase Agreement.


ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
RELATING TO THE DOWNSTREAM INTERESTS


Section 2.1 Contribution by Targa GP of the LLC Interests to Targa North Texas.
Targa GP hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to Targa North Texas, its successors and assigns, for its and
their own use forever, all right, title and interest in and to the LLC Interests
and Targa North Texas hereby accepts the LLC Interests and agrees to be the sole
member of each of Targa Downstream GP and Targa LSNG GP.


Section 2.2 Contribution by Targa LP of the LP Interests to Targa Operating.
Targa LP hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to Targa Operating, its successors and assigns, for its and
their own use forever, all right, title and interest in and to the LP Interests
and Targa Operating hereby accepts the LP Interests and agrees to be the limited
partner of each of Targa Downstream and Targa LSNG.




ARTICLE 3
FURTHER ASSURANCES


Section 3.1  From time to time after the date first above written, and without
any further consideration, the Parties agree to execute, acknowledge and deliver
all such additional deeds, assignments, bills of sale, conveyances, instruments,
notices, releases, acquittances and other documents, and will do all such other
acts and things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, or (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.


ARTICLE 4
MISCELLANEOUS


Section 4.1 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement.  All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.


        Section 4.2 Successors and Assigns. The Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.


Section 4.3 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.


Section 4.4 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.


Section 4.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof.


Section 4.6 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.


Section 4.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing.


Section 4.8 Conflicts. Nothing in this Agreement shall be construed as an
agreement to assign any asset, or any interest therein, that is subject to any
agreement that, by its terms or pursuant to applicable law, is not capable of
being sold, assigned, transferred, conveyed or delivered without the consent or
waiver of a third party or a governmental authority unless and until such
consent or waiver shall be given.


Section 4.9 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to their subject matter. This document and such
instruments contain the entire understanding of the Parties with respect to the
subject matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the parties hereto after the date of this Agreement.


Section 4.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.


[Signature Pages Follow]
 
 
 
 
 
 
 
 


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.


TARGA RESOURCES PARTNERS LP


By:  Targa Resources GP LLC,
its general partner




By:           /s/ Rene R.
Joyce                                                                        
Rene R. Joyce
Chief Executive Officer




TARGA GP INC.




By:           /s/ Rene R.
Joyce                                                                        
Rene R. Joyce
Chief Executive Officer




TARGA LP INC.




By:          /s/ Rene R.
Joyce                                                                        
Rene R. Joyce
Chief Executive Officer




TARGA RESOURCES OPERATING LP


By:  Targa Resources Operating GP LLC,
its general partner




By:           /s/ Rene R.
Joyce                                                                        
Rene R. Joyce
Chief Executive Officer




TARGA NORTH TEXAS GP LLC




By:          /s/ Rene R.
Joyce                                                                         
Rene R. Joyce
Chief Executive Officer




 